DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-7, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US2004/0105936) in view of Rolfson (6255228), McDermott et al. (US2004/0055621) and further in view of  Komatsu et al. (6146815).

Re claims 1-3 and 9, Muroaka teach applying a composition comprising an organic developing solution such as butyl acetate (equivalent term n-butyl acetate) to the substrate, followed by rinsing with IPA, followed by supercritical drying (Figs. 5 and 7, paragraphs 10, 64-65).  For clarification purposes, it is noted that the butyl acetate of Muraoka et al. reads on applicant’s claim of a cleaning composition since Muraoka teaches applying a developing solution to remove unwanted resist (paragraphs 4, 72, and 79).  Furthermore, it is also noted that applicant’s claim 1 only recites applying a cleaning composition, and since the prior art teaches the same composition, the limitations are met.  For clarification, it is also noted that applicant’s claim language does not recite a positive cleaning step and only requires applying a cleaning composition.  Should claim 1 be amended to recite a positive cleaning step, the limitations would be met by Muroaka et al. since the prior art teaches a developing solution to remove unwanted resist. 
Re claim 1, Muroaka et al. fail to teach applying the cleaning composition to the substrate while rotating the substrate. Rolfson et al. teach it is well known and conventional in the art to apply a liquid   to the center of the wafer while rotating the wafer, in order to radially spread the liquid from the center to the periphery (col. 1, lines 35-45), to coat the top surface of the wafer. Col. 2, lines 55-60 teaches rotating the wafer as the liquid is applied.  It would have been obvious and well known to the skilled artisan before the effective filing date of the claimed invention, to have rotated the wafer, while applying a liquid solution to the top surface, as taught by Rolfson et al. for purposes of radially spreading the solution from the center to the periphery of the wafer. The examiner further argues that rotation of wafer while supplying a liquid solution of butyl acetate is well known in the art, as further evidenced by Choi et al. (US2018/0373154).  In reference to the limitations of applying a cleaning composition, applicant’s arguments are unpersuasive as the prior art teaches applying the same chemical composition, and therefore the limitations are met. Furthermore, both Muroaka et al. and Rolfson 
In reference to claims 1 and 3, the Hansen solubility parameter and the surface tension are properties of the cleaning composition, and since Muroaka teaches the same organic solvent of butyl acetate as instantly claimed (see claim 2), the limitations are inherently met by the prior art. 
Re claims 1 and 20, Muroaka et al. teach the invention substantially as claimed with the exception of butyl acetate in addition to a compound comprising a fluorine, preferably HF.  McDermott et al. teach a method for processing an article with a dense processing fluid (HF) and one or more processing agents comprising butyl acetate (paragraphs 24-25).  Paragraph 107 teaches that the dense fluid (HF) remains in a single phase after a processing agent (i.e. butyl acetate) has been added to the dense fluid and therefore the limitations of dissolving an etching compound (HF) in the organic solvent (ethyl acetate) are met. For clarification purposes, applicant’s claim of “dissolving an etching compound comprising fluorine in the organic solvent” are met since McDermott teaches a signal phase of HF and butyl acetate.  It is also noted that applicant’s claim is not limited to the amount of dissolution which occurs between the fluorine and the organic solvent (i.e. butyl acetate). Paragraph 141 teaches that the dense processing fluids can be used for other processing steps, besides cleaning, including etching, planarization, drying, thin film deposition, and treating material on a part which is chemically modified (photoresist development).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Muroaka et al. to include the organic solvent in combination with HF, as taught by McDermott et al., for purposes of performing the same function as a developing solution for photoresist.  In reference to the limitations of dissolving the etching compound in the organic solvent, the limitations are met by the prior art since McDermott et al. 
Re claims 1 and 6, Muraoka et al. in view of Rolfson and McDermott et al. teach the invention substantially as claimed with the exception of the composition comprising a compound comprising phosphorus, specifically trimethyl phosphate.  Komatsu et al. teach a developer for semiconductor devices comprising two or more solvents, specifically teaching an aprotic polar solvent of trimethyl phosphate to increase the solubility of the developer (col. 3, lines 15-25, col. 4, lines 1-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Muraoka et al. to include the trimethyl phosphate of Komatsu et al., for purposes of increasing the solubility of the developing solution. Re claim 7, the limitations are met since Muroaka teaches using butyl acetate and is silent with respect to an aqueous butyl acetate solution.   
Response to Arguments
The rejection of the claims under 112, second paragraph is withdrawn in view of arguments presented by applicant. 
The rejections of the claims as being unpatentable of over Muraoka in view of the secondary references are maintained for the reasons set forth above.
Applicant argues that the HF is not dissolved in the butyl acetate because the concentration of the butyl acetate is within the range of 0.1 to 20 percent.  Applicant argues that the butyl acetate appears to be dissolved or suspended in the HF.  Applicant’s arguments are unpersuasive as paragraph 
Applicant argues that there is no motivation to combine the HF of McDermott with the butyl acetate of Muroaka because McDermott teaches using the HF for etching and the butyl acetate for cleaning as compared to the butyl acetate of McDermott for photoresist development. Applicant further argues that McDermott fails to teach using a combination of HF and acetate together.  
Applicant’s arguments are unpersuasive because they are not commensurate in scope.  Additionally, applicant is directed to paragraphs 138-140 and 141.  Paragraph 138 teaches that a dense processing fluid is a dense fluid to which one of more processing agents have been added.  The dense fluid is HF (paragraph 138), the processing agent is butyl acetate (paragraph 140).  Therefore, the dense processing fluid includes HF and butyl acetate in combination as one possible embodiment.  Furthermore, paragraph 141 teaches that the dense processing fluids, which would include the processing agents, “prepared and managed by the methods of the present invention may be used in other processing steps include photoresist development”.   In summary, McDermott clearly teaches the combination of HF and acetate can be used for other purposes besides cleaning, including etching and photoresist development.  Additionally, the prior art teaches the claimed composition and therefore, the skilled artisan would reasonably expect, absent a showing of criticality and/or unexpected results, that the same composition could readily perform the steps of cleaning, etching, or photoresist development.  As previously mentioned, applicant’s claim is limited to applying the claimed composition and not performing a claimed processing step of cleaning, etching, or photoresist development. 

Applicant argues that there is no motivation to use the butyl acetate of Rolfson in the method of Muraoka as the butyl acetate serves as a developer.  Applicant’s arguments are unpersuasive as the developer of Muraoka removes “unwanted resist” and therefore serves as a “cleaning composition and therefore it would be obvious for the skilled artisan to combine the teachings of Rolfson with that of Muraoka.  Furthermore, the prior art of Rolfson is relied upon to  teach it is well known and conventional in the art to apply a liquid  to the center of the wafer while rotating the wafer, in order to radially spread the liquid from the center to the periphery. 
All arguments directed to Itano are withdrawn as the examiner finds it unnecessary to rely on this reference as evidentiary. 
Applicant argues that the examiner has not provided any reasoning or rationale for picking the HF of McDermott.  The secondary reference of McDermott is relied upon teach HF for performing the same function of a developing solution for photoresist. 
Applicant argues that it would not be obvious to combine the teachings of Komatu with the composition of Muraoka because Komatsu is applicable to photosensitive polyimides. Applicant’s arguments are unpersuasive because it is not commensurate in scope with the instantly claimed invention.  Applicant argues that Muraoka does not teach photoresist materials of polyimides and therefore, there would be no reason or expectation of success to use the trimethyl phosphate in the composition of Muraoka.  Applicant’s arguments are unpersuasive as Muraoka is relied upon as a general teaching of treating photoresists with a developer, wherein the photoresist would include any materials, such as the polyimides. The prior art of Muraoka does not limit the use of the developer to exclude certain photoresist materials.  
Applicant further argues that there is no motivation to replace the developer of Muraoka with a two solvent developer.  Applicant’s arguments are unpersuasive as applicant’s claim language of 
Applicant’s arguments directed to unexpected results are not persuasive as they are not commensurate in scope with the instantly claimed invention, as the claims do not recite the cleaning efficiency, the type, size, and amount of particles and processing conditions for example.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                         bsc